Case: 20-50343         Document: 00515830247                Page: 1   Date Filed: 04/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              April 21, 2021
                                        No. 20-50343                         Lyle W. Cayce
                                                                                  Clerk

   United States of America,

                                                                      Plaintiff—Appellee,

                                             versus

   Yurika Huerta,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 7:19-CR-250-2


   Before Elrod, Willett, and Engelhardt, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge: *
          Yurika Huerta pleaded guilty to possessing a firearm as a convicted
   felon. At sentencing, the district court applied a four-level enhancement for
   possession of the firearm “in connection with another felony offense”—
   distribution of methamphetamine. The district court also imposed a period
   of supervised release and required drug treatment. The district court
   delegated to the probation officer supervision of the “modality, duration,



          *
              Judge Willett concurs in the judgment only.
Case: 20-50343     Document: 00515830247           Page: 2   Date Filed: 04/21/2021




                                    No. 20-50343


   intensity, etc.” of that treatment. Because the evidence supported the
   enhancement and because the district court did not delegate a core judicial
   function, we AFFIRM.
                                         I.
          Officers, responding to a 911 call about a person with a gun, arrived at
   a Super 8 Motel in Odessa, Texas. They found the appellant Yurika Huerta
   alongside Frank Badilla, Amber Velarde, and a fourth individual. Huerta
   possessed a Bulgaria Arms SAM7K 7.62x39mm automatic pistol loaded with
   30 rounds of ammunition, and she appeared to be intoxicated. When officers
   approached Badilla, he threw a Sig Sauer P238 .380 ACP pistol to the ground.
   Badilla also possessed 2 ounces of marijuana and $9,658 in cash. Velarde
   discarded a bag containing 81.6 grams of methamphetamine before she was
   detained. The fourth individual possessed 5.2 grams of methamphetamine.
          Badilla told the officers that he and Huerta had come to the motel to
   meet Alan Oszuel Gonzalez about a vehicle. Badilla said that he and Huerta
   swapped firearms when they arrived at the motel before they went to
   Gonzalez’s room. They did not, however, enter Gonzalez’s room. Badilla
   then admitted to the officers that they were meeting Gonzalez, not about a
   vehicle, but rather about 15 pounds of methamphetamine that Badilla had
   purchased but had not received.       Though she said nothing about the
   methamphetamine, Huerta told the officers that she had agreed to go, armed,
   to the motel with Badilla.
          Huerta pleaded guilty to possession of a firearm by a convicted felon.
   18 U.S.C. §§ 922(g)(1) and 924(a)(2). A probation officer prepared a
   presentence investigation report. The report recommended applying a four-
   level sentencing enhancement for possession of a firearm in connection with
   another felony offense—drug trafficking. U.S. Sent’g Guidelines Manual
   (U.S.S.G.) § 2K2.1(b)(6)(B) (U.S. Sent’g Comm’n 2018); see also 21 U.S.C.




                                         2
Case: 20-50343      Document: 00515830247            Page: 3   Date Filed: 04/21/2021




                                      No. 20-50343


   § 841(a)(1), (b)(1)(A)(viii). The report noted Badilla’s $9,658 in cash and
   Velarde’s 81.6 grams of methamphetamine.
          The report also recommended the following special condition of
   supervised release:
          The defendant shall participate in a substance abuse treatment
          program and follow the rules and regulations of that program.
          The program may include testing and examination during and
          after program completion to determine if the defendant has
          reverted to the use of drugs. The probation officer shall
          supervise the participation in the program (provider. location,
          modality, duration, intensity, etc.). During treatment, the
          defendant must abstain from the use of alcohol and any and all
          intoxicants. The defendant must pay the costs of such
          treatment if financially able.
          At sentencing, Huerta objected to the proposed four-level sentencing
   enhancement. She did not object to the proposed substance-abuse-treatment
   condition. The district court orally adopted the presentence investigation
   report, saying “I find the report to be accurate. I adopt it and the application
   of the United States Sentencing Guidelines contained in the report.”
          The district court then issued its written judgment sentencing Huerta
   to 52 months’ imprisonment.           The judgment included the following
   condition of supervised release:
          The defendant shall participate in a substance abuse treatment
          program and follow the rules and regulations of that program.
          The program may include testing and examination during and
          after program completion to determine if the defendant has
          reverted to the use of drugs. The probation officer shall
          supervise the participation in the program (provider, location,
          modality, duration, intensity, etc.). During treatment, the
          defendant shall abstain from the use of alcohol and any and all




                                           3
Case: 20-50343      Document: 00515830247           Page: 4    Date Filed: 04/21/2021




                                     No. 20-50343


          intoxicants. The defendant shall pay the costs of such
          treatment if financially able.
          Huerta timely appealed both the application of the sentencing
   enhancement and the imposition of the substance-abuse-treatment
   condition.
                                          II.
          In an appeal of a district court’s application of a sentencing
   enhancement, we review findings of fact for clear error and conclusions of
   law de novo. United States v. Dinh, 920 F.3d 307, 310 (5th Cir. 2019); see also
   United States v. Scott, 821 F.3d 562, 567 (5th Cir. 2016). “A factual finding is
   not clearly erroneous as long as it is plausible in light of the record read as a
   whole.” Dinh, 920 F.3d at 310 (quoting United States v. Sanders, 942 F.2d
   894, 897 (5th Cir. 1991)).
          The sentencing guidelines prescribe a four-level sentencing
   enhancement for possession of a firearm “in connection with another felony
   offense.” U.S.S.G. § 2K2.1(b)(6)(B). The term “another felony offense”
   includes “any federal, state, or local offense . . . punishable by imprisonment
   for a term exceeding one year, regardless of whether a criminal charge was
   brought, or a conviction obtained.” Id. § 2K2.1 cmt. n.14(C). Distribution
   of more than 50 grams of methamphetamine is a federal offense punishable
   by a minimum ten years’ imprisonment, and so it is “another felony offense”
   for purposes of the sentencing enhancement.            21 U.S.C. § 841(a)(1),
   (b)(1)(A)(viii); U.S.S.G. § 2K2.1 cmt. n.14(C).
          This enhancement applies “in the case of a drug trafficking offense in
   which a firearm is found in close proximity to drugs, drug-manufacturing
   materials, or drug paraphernalia.” U.S.S.G. § 2K2.1, cmt. n.14(B). In
   applying the enhancement, the district court may consider “(A) all acts and
   omissions committed, aided, abetted, counseled, commanded, induced,




                                          4
Case: 20-50343      Document: 00515830247            Page: 5    Date Filed: 04/21/2021




                                      No. 20-50343


   procured, or willfully caused by the defendant; and (B) in the case of a jointly
   undertaken criminal activity . . . all acts and omissions of others that were . . .
   reasonably foreseeable in connection with that criminal activity.”              Id.
   § 1B1.3(a)(1).
          Huerta came armed to the motel with Badilla, and firearms are “‘tools
   of the trade’ of drug trafficking.” United States v. Cooper, 979 F.3d 1084,
   1090 (5th Cir. 2020) (quoting United States v. Zapata-Lara, 615 F.3d 388, 390
   (5th Cir. 2010)), cert. denied, No. 20-7122 (Mar. 22, 2021). She was found
   with a firearm near 81.6 grams of methamphetamine discarded by Velarde
   and $9,658 in cash possessed by Badilla—these amounts are indicative of
   drug trafficking. See United States v. Mays, 466 F.3d 335, 341 (5th Cir. 2006)
   (“[M]ere possession of a quantity of drugs inconsistent with personal use will
   suffice for the jury to find intent to distribute.”); United States v. Rains, 615
   F.3d 589, 594 (5th Cir. 2010) (considering the presence of $3,000 of cash
   circumstantial evidence of intent to distribute). “[I]n light of the record read
   as a whole,” it is far more than “plausible” that Huerta possessed the firearm
   in connection with felony methamphetamine trafficking. Dinh, 920 F.3d at
   310 (quoting Sanders, 942 F.2d at 897).
          Huerta nevertheless contends that the government asks us on appeal
   to make findings of fact and consider evidence that was not before the district
   court. According to Huerta, the government now advances a new theory of
   a joint undertaking between Huerta and Badilla. Not so. The government
   relies primarily on the money possessed by Badilla and the drugs discarded
   by Velarde, as well as Huerta’s conduct with Badilla, to support the
   conclusion that Huerta’s possession of a firearm was “in furtherance of”
   drug trafficking. That is exactly what the district court did as well. The
   district court adopted Huerta’s presentence investigation report which laid
   out in detail Badilla and Huerta’s actions prior to their arrest and the guns
   and drugs found on or near Huerta. See U.S.S.G. § 1B1.3(a)(1)(A) (allowing



                                           5
Case: 20-50343        Document: 00515830247          Page: 6    Date Filed: 04/21/2021




                                      No. 20-50343


   the district court to consider “all acts and omissions committed, aided, [or]
   abetted” by the defendant). As explained above, the circumstantial evidence
   available to the district court supports its application of § 2K2.1(b)(6)(B).
   The district court did not err in applying the four-level enhancement.
                                          III.
             Huerta also argues that the district court erred by delegating to her
   probation officer the authority to supervise the “modality, duration,
   intensity, etc.” of her drug treatment as a condition of supervised release.
   We review preserved challenges to conditions of supervised release for abuse
   of discretion; we review forfeited challenges for plain error. See United States
   v. Franklin, 838 F.3d 564, 566 (5th Cir. 2016). A defendant forfeits a
   challenge to a condition of supervised release if the defendant had the
   opportunity to object in the district court but did not. United States v. Diggles,
   957 F.3d 551, 560 (5th Cir.) (en banc), cert. denied, 145 S. Ct. 825 (2020).
             In Diggles, we made clear that district courts must orally pronounce
   discretionary special conditions of supervised release both to satisfy the
   defendant’s right to be present at sentencing and to give the defendant an
   opportunity to object. Id. at 556–60. Special conditions that must be
   pronounced are those that are discretionary under 18 U.S.C. § 3583(d). Id.
   at 558.
             When a presentence investigation report recommends a list of special
   conditions, a defendant has ample opportunity to review those conditions.
   Id. at 560. The district court, then, satisfies its duty to pronounce by orally
   adopting the report at sentencing. Id. The advance notice of the presentence
   investigation report and the district court’s oral declaration that it is adopting
   the report give the defendant an opportunity to object. Id.
             In this case, Huerta’s presentence investigation report recommended
   substance-abuse treatment as a condition of supervised release. In particular,




                                           6
Case: 20-50343      Document: 00515830247          Page: 7   Date Filed: 04/21/2021




                                    No. 20-50343


   the report recommended delegating to the probation officer supervision of
   the “modality, duration, intensity, etc.” of treatment. Substance-abuse
   treatment is a discretionary condition of supervised release under § 3583(d),
   so it must be orally pronounced. Id. at 558. The district court at sentencing
   adopted the presentence investigation report as a whole, saying “I find the
   report to be accurate. I adopt it and the application of the United States
   Sentencing Guidelines contained in the report.” The district court thus
   orally pronounced the challenged condition. See id.
          Huerta did not object. We therefore review her delegation challenge
   for plain error. See id. at 559; United States v. Dean, 940 F.3d 888, 890–91
   (5th Cir. 2019). To establish plain error, Huerta must show “(1) an error
   (2) that is clear or obvious, (3) that affects substantial rights, and (4) that
   seriously affects the fairness, integrity, or public reputation of judicial
   proceedings.” United States v. Huor, 852 F.3d 392, 398 (5th Cir. 2017)
   (quoting United States v. Mendoza-Velasquez, 847 F.3d 209, 212 (5th Cir.
   2017)). Huerta has not shown error that is clear or obvious.
          “[A] district court cannot delegate to a probation officer the ‘core
   judicial function’ of imposing a sentence, ‘including the terms and conditions
   of supervised release.’” United States v. Barber, 865 F.3d 837, 839 (5th Cir.
   2017) (quoting Franklin, 838 F.3d at 568). This limitation comes from Article
   III of the Constitution, which entrusts judicial functions to the judicial
   branch. Franklin, 838 F.3d at 567–68; see also U.S. Const. art. III, § 1 (“The
   judicial Power of the United States, shall be vested in one supreme Court,
   and in such inferior Courts as the Congress may from time to time ordain and
   establish.”). Delegations to probation officers should not be made lightly.
          In the context of conditions of supervised release, a district court may
   delegate only the “details” of the conditions; it may not delegate imposition
   of the conditions themselves. Franklin, 838 F.3d at 568 (quoting United




                                         7
Case: 20-50343      Document: 00515830247          Page: 8    Date Filed: 04/21/2021




                                    No. 20-50343


   States v. Lomas, 643 F. App’x 319, 324 (5th Cir. 2016)). We recently
   addressed the dividing line between permissible and impermissible
   delegations in a pair of companion cases—United States v. Martinez and
   United States v. Medel-Guadalupe. 987 F.3d 432 (5th Cir. 2021); 987 F.3d 424
   (5th Cir.), cert. denied, No.20-7483, 2021 WL 1520967 (Apr. 19, 2021).
          Both cases concerned whether a district court may delegate to a
   probation officer the decision to require “inpatient or outpatient” treatment.
   See Martinez, 987 F.3d at 434; Medel-Guadalupe, 987 F.3d at 430. Citing each
   other, Martinez concluded that the delegation was impermissible following a
   relatively short 10-month sentence and Medel-Guadalupe concluded that the
   delegation was permissible following a relatively long 10-year sentence where
   it was clear that the district court continued to maintain a final say over the
   decision. Martinez, 987 F.3d at 436 (citing Medel-Guadalupe, 987 F.3d at
   431); Medel-Guadalupe, 987 F.3d at 431 (citing Martinez, 987 F.3d at 436).
   Martinez emphasized the significant liberty interests at stake during
   confinement for inpatient treatment. 987 F.3d at 436. Medel-Guadalupe
   emphasized the long term of imprisonment and the district court’s “final say
   over the decision” upon release “nearly a decade from now.” 987 F.3d at
   431.
          Read together, Martinez and Medel-Guadalupe establish two principles
   regarding delegation to probation officers. First, “the district court will have
   the final say” on whether to impose a condition. Medel-Guadalupe, 987 F.3d
   at 431; see also Martinez, 987 F.3d at 435. Second, although a probation
   officer’s authority extends to the “modality, intensity, and duration” of a
   treatment condition, it ends when the condition involves a “significant
   deprivation of liberty.” Medel-Guadalupe, 987 F.3d at 431; Martinez, 987
   F.3d at 434, 436. Both principles spring from solicitude for the liberty
   interests of the defendant.




                                          8
Case: 20-50343      Document: 00515830247             Page: 9   Date Filed: 04/21/2021




                                       No. 20-50343


          Applying these principles to this case, we conclude that the district
   court did not clearly err by delegating supervision of the “modality, duration,
   intensity, etc.” of treatment to the probation officer. The context of the
   phrase in this case confirms this: Huerta’s participation in treatment is
   mandatory; the probation officer “supervise[s] the participation”; and the
   phrase “modality, duration, intensity, etc.” parenthetically describes that
   supervision. There is no indication here that the probation officer would be
   able to lock Huerta up for inpatient treatment, which would be a significant
   deprivation of liberty following Huerta’s relatively short sentence. See
   Martinez, 987 F.3d at 435. Nor is there any indication that the probation
   officer may otherwise significantly deprive Huerta of her liberty during
   treatment. And, of course, the district court has the final say over the
   imposition of the conditions upon release. Cf. Medel-Guadalupe, 987 F.3d at
   431; see also Martinez, 987 F.3d at 435.
                                   *        *         *
          For the reasons set forth above, the judgment of the district court is
   AFFIRMED.




                                            9